Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Measuring device including ultrasonic transducer having oscillation element coupled to mutually separated contact regions of a carrier structure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 4, 7, 8, 12, 15 and 16, the recitation of the phrase “and/or” is an ambiguous term and would have the same patentable scope as “or” which should be used instead. The Applicant may also consider language such as “at least one of” if more precision is desired. In some instances it appears that “and” is necessary for the proper functioning of the device. Therefore “and” should be used in those instances (see rejections below).

Claim 16 is a method claim and uses the term, and/or that would be worded differently from the device claim 1 but would raise the similar issue.
Regarding claims 1 and 16: The phrasing of claim 1 makes its meaning unclear. Claim 1 recites “for determining a fluid quantity relating to a fluid and/or a fluid flow”. It is unclear which part of the phrase the “and/or” refers to. One interpretation is that the phrase means that the method is for determining 1.) a fluid quantity relating to a fluid and/or 2.) a fluid flow of the fluid. Another interpretation is that the method is for determining 1.) a fluid quantity relating to a fluid and/or 2.) a fluid quantity relating to a fluid flow of the fluid. This phrase is further unclear because fluid flow is a quantity relating to a fluid, and any quantity relating to fluid flow will also be related to the fluid. For the purposes of this action, the claim has been examined as if it recited “for determining a fluid quantity with a measuring device”. Claim 16 also contains this language.
Regarding claim 11, “said carrier structures” lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mayle et al. (DE102017004038.9) (corresponds to US2020/0003593 for translation) in view of (Berger et al. (EP 2266274) (hereinafter Mayle or Berger).
Regarding claims 1 and 16, Mayle teaches a measuring device (1) and a method for determining a fluid variable relating to a fluid and/or a fluid flow of the fluid, the measuring device comprising: a control device (2); a measuring tube (3) for containing the fluid or the fluid flow; first and second ultrasound transducers (5, 6) disposed on said measuring tube at a spacing distance from one another, with one or both of said ultrasound transducers being configured to be driven by said control device in order to excite a wave that is conducted through a side wall of said measuring tube (para 0014, Fig. 1), wherein the conducted wave excites compression oscillations (12) of the fluid that are conducted via the fluid to the respectively other ultrasound transducer and are recorded there by the control device in order to determine measurement data, and wherein the fluid variable is determined by said control device in dependence on the measurement data. Mayle further teaches the first ultrasound transducer and/or the second ultrasound transducer respectively includes an oscillation element or a plurality of oscillation elements (transducer element(s), para 0026) coupled to said measuring tube (directly by adhesive bonding or indirectly by a coupling element, para 0027). Mayle does not explicitly teach the oscillation element coupled to the measuring tube in a plurality of mutually separated contact regions of said oscillation element or to a carrier structure disposed between said measuring tube and said oscillation element; or wherein said first ultrasound transducer and/or said second ultrasound transducer respectively include a plurality of oscillation elements coupled in mutually separated contact regions of said measuring tube, or of a carrier structure coupled to said measuring tube, to said measuring tube, or said carrier structure. Berger, in the same field of endeavor, teaches the oscillation element (electromechanical converter element 2) of the transducer (1) coupled to the measuring tube (para 0014) in a plurality of mutually separated contact regions of the oscillation element (by spacers 5, para 0019). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of mutually separated contact regions of the oscillation element using the spacer structure of Berger since such an arrangement would help achieve the impedance matching of the λ/4 layer.
Regarding claim 2, Mayle in view of Berger teach all the claimed features but do not explicitly teach a spacing distance between centers of at least two contact regions of said first ultrasound transducer and/or of said second ultrasound transducer in a propagation direction of the conducted wave corresponds to an integer multiple of a wavelength of the conducted wave. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a spacing distance between the centers of the contact regions to be of a specific wavelength since such an arrangement would provide reliable and sensitive measurements.
Regarding claim 3, Mayle in view of Berger teach all the claimed features except for explicitly teaching a frequency of the conducted wave is equal to a resonant frequency of said oscillation element or of said oscillation elements. It is within the scope of a skilled individual to determine the frequency of the conducted wave to be equal to the resonant frequency of the oscillation element since it is known in the ultrasonic art that the matching such driving frequencies to the oscillating elements would maximum altitude of the outgoing wave that would result in order to acquire sensitive measurements.
Regarding claim 4, Mayle teaches an excitation of said measuring tube with a phase offset of 90º takes place by way of two contact regions of said first ultrasound transducer (para 0059-0060).
Regarding claim 7, Mayle in view Berger teaches all the claimed features except for the measuring tube comprises, in a region of said first ultrasound transducer and/or of said second ultrasound transducer, a contact structure being a plurality of projections and/or at least one recess, said contact regions being arranged only in a region of said projections and/or outside a region of said recess. Such an arrangement is nothing more than an alternative of forming a mounting structure for mounting the transducers to the pipe using such a mounting arrangement with the projections in order to tightly latch to the pipe.
Regarding claim 8, Mayle teaches all the claimed features except for explicitly teaching the contact regions respectively have a constant length in the propagation direction of the conducted wave, and/or in that all the contact regions have an equal predetermined width perpendicularly to the excitation direction. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a constant length of the contact region compared to point contact regions as taught since such an arrangement would provide proper stable support to the oscillation elements.
Regarding claim 9, while Mayle does not explicitly teach the contact regions being curved, it is nothing more than an obvious variant where a straight portion of the oscillation element is formed in a curved portion thus forming a curved contact region since such a structure would permit mounting the ultrasonic transducer in a fit tight arrangement over a curved surface of the measuring tube..
Regarding claims 10 and 11, providing a viscous layer coupling said oscillation element or said oscillation elements to said measuring tube or a viscous layer coupling said carrier structure or carrier structures to said measuring tube is well-known in the art for fixing the transducer to the pipe in order to position the transducer such that it would be fixed to the pipe when the transducers are mounted to the pipe directly.
Regarding claims 12-15, while, Mayle in view of Berger do not explicitly teach the design of the carrier structure of a carrier frame as claimed disposed on the measuring tube and carrying the oscillation element, wherein the carrier frame includes a latch element to latch the oscillation element and at least one projection engaging in a recess of the measuring tube, it is within the scope of a skilled individual to form a structure of a clamping unit or a mounting unit to include latches and projections and recesses to both engage the oscillation element on one side and engage to the measuring tube on the other side since such is nothing more than an obvious variant of the mounting bracket to support the oscillation element to the measuring tube that can be easily separated. As to the carrier structure and/or said projections and/or said recess of said measuring tube has or have an extent perpendicularly to the side wall, into which the conducted wave is to be coupled, of said measuring tube which is at most half as great as a wavelength of the wave in the material of said carrier structure or of the side wall which has the same frequency as the conducted wave, it is nothing more than a necessary component where the frequency of the conducted waves and the carrier structure should be matched in order to achieve sensitive and reliable measurements.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest the carrier structure comprising at least two mutually separated ribs that are connected by at least one connecting section, and wherein said oscillation element or oscillation elements bear only on said ribs. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suginouchi et al. (6,925,891) teach matching the impedance of the transducer at a resonance frequency with the transmitted (conducted) ultrasonic wave. Wiest et al. (8,904,878) teach various alternatives, including using latching, clamping, closure, etc. for fixing the transducers to the measuring tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            3/11/2021